Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 16-BG-790                         9/15/16

                       IN RE KATHY D. BAILEY, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 427407)

   On Report and Recommendation of the Board on Professional Responsibility
                      Hearing Committee Number Five

                   Approving Petition for Negotiated Discipline
                                 (BDN-341-12)

                          (Decided: September 15, 2016)

      Before BECKWITH and MCLEESE, Associate Judges, and FARRELL, Senior
Judge.

      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.



      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Hearing Committee Number               Five (“the

Committee”) recommends approval of a revised petition for negotiated attorney

discipline. The violations stem from respondent Kathy D. Bailey’s professional
                                          2


misconduct arising from her negligent misappropriation of funds belonging to

three clients, failure to supervise staff, and failure to maintain adequate records of

client funds.



      Respondent acknowledged that she (1) negligently misappropriated funds

belonging to her firm’s clients; (2) failed to hold client funds and third-party funds

separate from the firm’s funds; (3) failed to maintain adequate records of client

funds; (4) failed to make reasonable efforts to ensure her firm had in effect

measures giving reasonable assurance that all lawyers in the firm conformed to the

District of Columbia Rules of Professional Conduct (“the Rules”); (5) was

responsible for another lawyer’s violation of the Rules; (6) failed to make

reasonable efforts to ensure her firm had in effect measures giving reasonable

assurance that the conduct of all nonlawyers in the firm was compatible with the

professional obligations of a lawyer; and (7) supervised a nonlawyer but failed to

make reasonable efforts to ensure that the person’s conduct was compatible with

the professional obligations of a lawyer, thereby violating Rules 1.15 (a), 5.1 (a) &

(c), and 5.3 (a) & (b) of the Rules, and D.C. Bar Rule XI, § 19 (f).1             The


      1
        The court deleted D.C. Bar Rule XI, § 19 (f), effective February 9, 2016, as
duplicative of Rule 1.15 of the Rules, but the rule remained in effect at the time of
respondent’s misconduct.
                                         3


Committee considered the aggravating factors and mitigating circumstances, which

included the following: (1) respondent cooperated with Disciplinary Counsel; (2)

respondent took full responsibility and agreed that aggravating factors support the

imposition of a fitness requirement; (3) respondent has no prior discipline; and (4)

the misconduct occurred during a discrete six-month period. Disciplinary Counsel

and respondent negotiated the imposition of discipline in the form of a two-year

suspension, with the requirement that respondent establish her fitness to practice

law before reinstatement.    After reviewing the revised petition for negotiated

discipline, considering an amended supporting affidavit, and conducting a limited

hearing, the Committee concluded that the revised petition for negotiated discipline

should be approved.



      We accept the Committee’s recommendation because the Committee

properly applied D.C. Bar R. XI, § 12.1 (c), and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated

discipline of a two-year suspension from the practice of law, with reinstatement

conditioned upon demonstrating fitness to practice law, is appropriate considering
                                          4


the existence of both aggravating and mitigating factors and the discipline imposed

by this court in other cases of misappropriation.2



      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is



      ORDERED that Kathy D. Bailey is hereby suspended from the practice of

law in the District of Columbia for two years, with reinstatement conditioned upon

demonstrating fitness to practice law. We direct respondent’s attention to the

requirements of D.C. Bar R. XI, § 14 (g) and its effect on her eligibility for

reinstatement. See D.C. Bar R. XI, § 16 (c).



                                                                       So ordered.




      2
        E.g., In re Fair, 780 A.2d 1106, 1115-16 (D.C. 2001) (finding an attorney
who negligently misappropriated funds and exhibited a pattern of neglect in the
administration of an estate warranted a fourteen-month suspension from the
practice of law with reinstatement conditioned on a showing of fitness).